Citation Nr: 1527234	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-37 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 20 percent for a low back disability.

2. Entitlement to service connection for skin cancer. 

(The issues of service connection for arthritis, a higher initial rating for right eye aphakia and left eye nuclear sclerotic cataract, a higher initial rating for a right knee disability, and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that Veterans Law Judges who participated in hearings must participate in making the final determination of the claim involved. 38 U.S.C.A. 
§ 7107(c); 38 C.F.R. § 20.707; see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In April 2009, a Travel Board hearing was held before Veterans Law Judge Michael Lane.  Thereafter, in December 2012, another Travel Board hearing was held before Veterans Law Judge Michael Pappas and Acting Veterans Law Judge Andrew Mackenzie.  Transcripts of these proceedings have been associated with the claims folder.  

The Veteran's claims for entitlement to an increased rating for low back disability and service connection for skin cancer were not addressed during the 2009 and 2012 Board hearings.  There was likewise no discussion at the January 2015 hearing of the issues of service connection for arthritis, a higher initial rating for right eye aphakia and left eye nuclear sclerotic cataract, a higher initial rating for a right knee disability, and entitlement to a TDIU.  In other words, there is no prejudice to the Veteran in proceeding on the decision made herein (claims for entitlement to an increased rating for low back disability and service connection for skin cancer) with the sole signature and consideration of the undersigned.   indeed, in compliance with Arneson, and as noted above, the issues of service connection for arthritis, a higher initial rating for right eye aphakia and left eye nuclear sclerotic cataract, a higher initial rating for a right knee disability, and entitlement to a TDIU have been addressed in a separate Board decision.

The Veteran raised issue of an increased rating for bilateral hearing loss in February 2015 and appeared to raise a claim of service connection for a pilonidal cyst on his back in September 2014, however these issues were referred by the Board to the Agency of Original Jurisdiction (AOJ) in a separate decision.  Further, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran has claimed entitlement to TDIU in conjunction with his multiple increased rating claims and the issue is being addressed in a separate Board decision.  See. e.g., briefs from the Veteran's representative dated in May 2015 and in June 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system (Virtual VA) includes VA medical records from 2011 to 2014.  The other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The low back disability has been manifested by pain and painful motion; flexion was limited to 40 degrees with pain; there have been no incapacitating episodes having a total duration of at least 4 weeks, no ankylosis, and no bowel or bladder impairment.

2. Prior to September 15, 2014, the Veteran's low back disability was manifested by radiculopathy of the left lower extremity with mild incomplete paralysis of the sciatic nerve and 

3  From September 15, 2014, the Veteran's low back disability has been manifested by radiculopathy of the left lower extremity with moderate incomplete paralysis of the sciatic nerve.

4. From September 15, 2014, the Veteran's low back disability has been manifested by radiculopathy of the right lower extremity with moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2. Prior to September 15, 2014 the criteria for a separate 10 percent rating (but not higher) for low back radiculopathy of the left lower extremity have been met and from September 15, 2014 the criteria for a separate 20 percent (but not higher) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014). 

3. From September 15, 2014 the criteria for a separate 20 percent rating (but not higher) for low back radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2013 of the criteria for establishing an increased rating claim, as well as his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2013.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Board is aware that during the appeal period the Veteran's claims folder had to be rebuilt.  See, e.g., October 2007 VA letter to Congress.  The Veteran has contended that his file was lost two to three times and had to be rebuilt.  See July 2012 statement.  A careful review of the file shows that the Veteran's service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, hearing transcripts, and lay statements have been associated with the record.  

The Veteran contends that his service treatment records are incomplete as his boots had to be modified in service, his flight records were kept at the base, he had special assignments, and he served during a period when records were both hand written and typed.  See Veteran's statements dated in August 2009, June 2010, September 2012, and October 2014.  However, the Veteran has not identified any outstanding service treatment records that need to be associated with the claims folder.  All available service treatment records and personnel records have been associated with the file.  Moreover, as the issue being decided herein is an increased rating for a back disability, the probative evidence includes the lay and medical evidence that is pertinent in rating the back disability during the appeal period.  

Although the Veteran in his notice of disagreement in December 2014 indicated that he was using his Social Security benefits to pay private medical doctors, the Veteran does not contend nor does the file show that he was receiving disability benefits from the Social Security Administration (SSA).  It is noteworthy that he was born in June 1936 and thus was 68 years old in December 2004.  See DD 214.  Nevertheless, VA need only obtain relevant SSA records, which, under 38 U.S.C. 
§ 5103A, are those records that relate to the disability for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  When a SSA decision pertains to a completely unrelated medical condition, and a veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the disability for which a veteran seeks benefits, relevance is not established.  Id.   Thus, in the instant case, VA's duty to assist does not extend to obtaining SSA records as the file shows that they are not related to the issue on appeal.

During the current appeal period the Veteran was afforded a VA examination in September 2014.  In a May 2015 brief the Veteran's representative reiterated the contentions he presented at his Board hearing that prior to his September 2014 VA examination he consumed pain pills and his performance on the examination was not accurate as he overexerted himself and afterwards experienced increased pain.  The Board has considered the Veteran's statement that he took lots of pain killers prior to the September 2014 VA examination.  Consideration has also been given to the fact that the general formula for evaluating spine disorders does not contemplate the ameliorative effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  However, there is no indication in the examination report that the Veteran was not alert or otherwise overdosed on pain medication.  There wasn't even a reference to him be under the influence of pain medications at the time of the examination.  Furthermore, the examiner reviewed the claims folder and in determining the range of motion did not indicate that the findings were inconsistent with the Veteran's medical history nor that his range of motion had improved.  Thus the Board finds that the September 2014 VA examination along with the other medical and lay evidence of record, is fully adequate for the purposes of evaluating the Veteran's service-connected low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

During the Board hearing the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  These actions supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  The Court also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Veteran's back disability is rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): a 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a .

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243. 38 C.F.R. 
§ 4.71a , Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 45 degrees, extension to 45 degrees, lateral flexion, right and left, to 45 degrees, and rotation, right and left, to 80 degrees. 38 C.F.R. § 4.71a , Plate V.

Analysis 

The record is voluminous.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.  

By way of history, the Appeals Management Center in a rating decision dated in May 2010 implemented the October 2009 Board decision to grant service connection for a low back disability.  A 10 percent rating was assigned effective December 10, 2002, the date the Veteran's underlying claim of service connection was received, and 20 percent rating was assigned from December 17, 2008.  Although the Veteran has submitted numerous statements over the years, his claim for an increased rating for the low back disability was dated September 28, 2012 and appears to have been received on October 9, 2012.  In a statement in March 2013 the Veteran reiterated that he filed a claim for a higher rating for the back disability on September 28, 2012.  During his January 2015 Board hearing he confirmed that the issue on appeal was a rating higher than 20 percent for the back disability.  

In November 2014 the Veteran complained of incapacitating episodes when getting out of bed or from a chair or when he is in the bathroom.  During the January 2015 Board hearing he testified that he had incapacitating episodes and was forced to stay in bed.  At times he would stay in bed two to three days and sometimes by lunchtime the pain would dissipate.  The Veteran confirmed that since his September 2014 VA examination his back disability did not increase in severity and he only experienced pain for a few days after the examination due to overexertion.  

In the May 2015 brief, the Veteran's representative noted that on VA examination in September 2014 the examiner commented that the Veteran's current MRI shows that his degenerative joint disease and degenerative disk disease was worse in comparison to his 2012 MRI and that he had a marked decrease in lumbar forward flexion.  She contended that the functional impairment caused by the Veteran's back disability was equivalent to ankylosis.  

On VA examination in September 2014, the examiner reviewed the claims folder in conjunction with examining the Veteran.  He noted that the Veteran's diagnoses include lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome.  The Veteran reported that his lower back pain continued to worsen, with ever increasing lower back pain and radiation of pain and numbness/tingling down both legs.  He stated that he had lower back pain on daily basis.  He denied having bowel, bladder, or sexual dysfunction related to his lower back.  The Veteran stated that his lower back flares up with increased physical activity and was manifested by increased pain and stiffness.  

Physical examination shows that forward flexion was 45 degrees, with pain at 40 degrees.  Extension was 10 degrees with pain at 5 degrees.  Right lateral flexion was 30 degrees with no objective evidence of painful motion.  Left lateral flexion was 30 degrees or greater with painful motion at 20 degrees.  Right lateral rotation was 30 degrees or greater with no objective painful motion.  Left lateral rotation was 30 degrees or greater, with pain at 20 degrees.  The Veteran was able to perform repetitive use testing with 3 repetitions.  Post test forward flexion was 45 degrees, extension was 10 degrees, right and left lateral flexion was 30 degrees or greater, and right and left lateral rotation was 30 degrees or greater.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  Additional functional loss and/or functional impairment included less movement than normal, and pain on movement.  The examiner noted that because the Veteran's back did not flare up during the examination it was impossible to state with accuracy what the actual range of motion with flare-ups would be without resorting to mere speculation.  The Board finds this to be an adequate explanation for not being able to comment on additional loss during flare-ups.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner determined that there was no ankylosis nor other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  He stated that the Veteran had intervertebral disc syndrome without any incapacitating episodes over the past 12 months.  Imaging studies of the thoracolumbar spine showed arthritis.  He concluded that the examination shows a marked decrease in lumbar forward flexion and that the Veteran's low back disability was clinically worse than before.  

The current evaluation contemplated periarticular pathology productive of painful motion.  The Board finds that the evidence during the appeal period does not more nearly approximate the criteria for a rating in excess of 20 percent for the low back disability.  During the appeal period, flexion at most was limited to 40 degrees with pain.  These findings do not more nearly approximate or equate to the functional equivalent of forward flexion to 30 degrees or less of the thoracolumbar spine, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Ankylosis is the immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  Note (5) in the General Formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Neither the medical nor lay evidence indicates that there was favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  These documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The evidence shows that the Veteran had decreased range of motion and reports of pain, but no report of ankylosis.  The evidence of records shows that the Veteran retained motion on every plane.  A rating higher than 20 percent based on ankylosis is therefore not warranted.  

While the Veteran in January 2015 testified that he at times would require bedrest for two to three days, there is no medical evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  The Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As the criteria for a rating higher than 20 percent for a low back disability under General Formula have not been demonstrated during the appeal period, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Pursuant to Note (1) of the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  Based on the lay and medical evidence there is no bowel or bladder impairment.  

However, throughout the current appeal period the Veteran has complained of radiculopathy.  VA treatment records in August 2012 show that reported back pain with left lower extremity radiculopathy for 3 weeks.  He denied numbness, tingling, weakness or loss of bladder and bowel control.  In April 2013 the records show that the Veteran complained of radiating pain to the left hip and left lower extremity, as well as stiffness and pain.  He stated he also experienced very sporadic and occasional back spasms.  

On VA examination in September 2014, the examiner opined that the Veteran had radiculopathy to include mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the lower extremities.  Nerve roots involved included L2/L3L/L4 nerve roots (femoral nerve) on both sides and L4/LS/S1/S2/S3 nerve roots (sciatic nerve) on both sides.  The level of severity of radiculopathy on both sides was moderate.  The reflex exam and sensory exam were normal.  Muscle strength testing in the lower extremities to include hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension was active movement against some resistance.  There was no muscle atrophy.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Diagnostic Code 8526 evaluates anterior crural nerve (femoral) paralysis.  Under Diagnostic Code 8526, a 20 percent rating is warranted for moderate incomplete paralysis; a 30 percent rating is warranted for severe incomplete paralysis; and a 40 percent rating is warranted for completed paralysis of quadriceps extensor muscles. 38 C.F.R. § 4.124a  Diagnostic Code 8526.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

Given the above findings, and resolving all doubt in the Veteran's favor, the evidence more nearly approximates the criteria for separate ratings for each lower extremity.  As for radiculopathy of the left lower extremity, a 10 percent rating is warranted prior to September 15, 2014 and a 20 percent rating thereafter for the following reasons.  Although prior to September 15, 2014 no objective findings were made, a 10 percent rating, but not higher than 10 percent is warranted as VA treatment records in August 2012 and April 2013 show that the Veteran's neurological impairment was wholly sensory with occasional manifestations of back spasms.  Prior to September 15, 2014 during the current appeal period, neither the lay nor medical evidence shows radiculopathy of the right lower extremity.  From September 15, 2014 a 20 percent rating is warranted for radiculopathy of both the left lower extremity and the right lower extremity as the examination shows that the Veteran had intermittent pain, paresthesias and/or dysthesia and numbness in the lower extremities.  The September 2014 VA examiner opined that the Veteran had moderate radiculopathy on both sides.

The evidence does not more nearly approximate the criteria for a higher rating of 40 percent or more as the evidence at most shows that the Veteran had neurologic abnormalities consisting of mild intermittent pain, mild paresthesias and/or dysthesia, and mild numbness in the lower extremities.  

The Board notes that the September 2014 VA examiner opined that the Veteran's moderate radiculopathy was affected by the femoral nerve and the sciatic nerve.  However, the symptoms of the Veteran's femoral nerve impairment are duplicative of the symptomatology of his sciatic nerve impairment as the same abnormalities affected both nerves.  Separate ratings would constitute pyramiding and are therefore not warranted.  See 38 C.F.R. § 4.14.

The Board has also considered the Veteran's lay statements that describe his low back pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds these statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 20 percent for the low back disability.  Furthermore, the symptoms described, such as pain and discomfort, are contemplated in the 20 percent rating under the General Formula and the separate ratings assigned for radiculopathy.  In essence, the lay evidence, while accepted as credible, does not provide a basis for higher evaluations.

For these reasons explained above, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 a separate 10 percent rating for radiculopathy of the left lower extremity is warranted prior to September 15, 2014.  From September 15, 2014 a separate 20 percent rating is warranted for radiculopathy of the left lower extremity and right lower extremity.  For the entire appeal period the preponderance of the evidence is against a rating higher than 20 percent under the General Formula for evaluating the back disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected low back disability and radiculopathy of the lower extremities.  The Board finds that the Veteran's service-connected low back disability and radiculopathy of the lower extremities are manifested by pain, limitation of motion, paresthesias, and numbness.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1)


ORDER

A rating higher than 20 percent for a low back disability is denied.  

Prior to September 15, 2014 a separate 10 percent rating for low back radiculopathy of the left lower extremity is met and from September 15, 2014 a separate 20 percent rating for low back radiculopathy of the left lower extremity is met, subject to the regulations governing the award of monetary benefits.

From September 15, 2014 a separate 20 percent rating for low back radiculopathy of the right lower extremity is met, subject to the regulations governing the award of monetary benefits.





REMAND

The Veteran contends that his skin cancer is related to his exposure to ionizing radiation and/or Agent Orange exposure during service.  See, e.g., May 2011 claim, January 2015 Board hearing, and May 2015 representative's brief.  In January 2015 he testified that he was exposed to nuclear testing during service.  

VA treatment records in March 2011 show that the Veteran was diagnosed with right lower back squamous cell carcinoma in-situ, which was excised in April 2011.  His personnel records include a Record of Exposure to Ionizing Radiation, DD Form 1141, which shows that from March 15, 1958 to September 15, 1958 he was exposed to gamma radiation in Eniwetok in the Marshall Islands.  The radiation was measured by a film badge which showed a dose of 00359.  The Veteran also submitted an article his dermatologist gave him, which discusses the link between skin cancer and ionizing radiation.  The Veteran's DD 214 shows that he was a flight specialist during service with the US Air Force.  His personnel records include a flight order dated January 28, 1965 indicating that the Veteran was part of a crew that was to fly to Vietnam approximately on February 3, 1965.

The Veteran also contends that he had additional radiation exposure during Operation Hardtack I in 1958, Operation Dominic I in 1962, and on Kwajalein Island, Midway Island, Johnston Island, Guam, Walker Island, and Christmas Island in 1962.  See statements dated in June 2013, October 2013, and November 2013.  He also claims that he flew in and out of Vietnam several times between 1962 and 1965 and transported hazardous materials  and chemicals to include herbicides from 1958 to 1965 and radiation samples in 1958 and 1962.  See, e.g., June 2013 and July 2013 statements.  

In this case, the Veteran does not assert nor does the record show that he participated in a "radiation-risk activity" as outlined under 38 C.F.R. § 3.309(d).  The Veteran can establish his claim under 38 C.F.R. § 3.311 if he was exposed to ionizing radiation while in service and subsequently developed one of the radiogenic diseases listed, and the disease became manifested during the requisite latency period.  Skin cancer is considered a "radiogenic disease."  In this case, the Veteran's skin cancer was manifested 5 years or more after his exposure, and the provisions of 38 C.F.R. § 3.311 are applicable to this claim.  While the Veteran does not have a diagnosis of a skin disability that is among the presumptive diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), the Veteran may establish service connection for skin cancer as due to both radiation exposure and herbicide exposure on a direct basis.  See Combee v. Brown 24 F.3d 1039 (Fed. Cir. 1994).

Thus a remand is required for the following reasons.  First, to confirm that all radiation evidence has been gathered as the Veteran contends that he had multiple exposures to radiation and his DD Form 1141 only documents exposure in Eniwetok.  Second, to obtain any outstanding dose estimates and a medical opinion as to whether the skin cancer is related to the radiation exposure.  See 38 C.F.R. 
§ 3.311(a)(2),(c)(1).  Third, to schedule the Veteran for a VA examination to determine whether he has a skin disability to include skin cancer that may be related to service pursuant to 38 C.F.R. § 3.303(d), as the evidence shows the Veteran has had skin cancer, the evidence suggests that it may be related to service, and the evidence is insufficient to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that he clarify the location and dates (month and year) when he was exposed to radiation in service.  

2. Afterwards contact the appropriate sources to include the Defense Threat Reduction Agency and the Under Secretary for Health to obtain probable dose estimates pursuant to 38 C.F.R. § 3.311(a)(2)(i) and (iii).  Provide the sources connected with the Veteran's DD Form 1141, Record of Exposure to Ionizing Radiation, documenting his radiation exposure form March 15, 1958 to September 15, 1958 in Eniwetok in the Marshall Islands.  

3. After obtaining any outstanding records pertaining to in-service radiation exposure and additional dose estimates, refer the claim for service connection for skin cancer to VA's Under Secretary for Benefits for an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's skin cancer resulted from in-service radiation exposure.

4. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his skin disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted. After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose any current skin disability that has existed during the appeal period.  In so doing, the examiner should attempt to confirm or reconcile the diagnoses of actinic keratoses, solar lentigoes, and seborrheic keratoses noted in VA treatment records dated in May 2013.  

b.) For skin cancer and any other identified skin disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was incurred during service, to include exposure to radiation and the Veteran's presumed exposure to Agent Orange.  The VA examiner is asked to consider service treatment records dated in April 1957 that show the Veteran had red spots on his scalp, his contentions that he transported herbicides during service, as well as the November 2003 article in the claims file from Dermatologic Surgery, Volume 29(11), which discusses how ionizing radiation can cause skin cancer.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


